DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, Species II in the reply filed on 3/30/22 is acknowledged.  However, during an interview with the Applicant on 4/5/22 (see the interview summary) It was clarified that Group I, Species I (claims 1-9, and 14-16) was intended to be elected.  As such, claims 1-9 and 14-16, directed toward Group I, Species I, Figures 1-7 will be examined herein with claims 10-13 and 17-20 being withdrawn from further consideration.

Drawings
The drawings are objected to because:
Reference characters 28 (see paragraph 0019, line 11) is not present in any of the drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001 of the specification should be updated to indicate Application No. 16/793,885 is now U.S. Patent No. 11,148,461.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of U.S. Patent No. 10,603,947. Although the claims at issue are not identical, they are not patentably distinct from each other because, except for obvious differences, the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (U.S. Patent 5,249,875, hereinafter Hori, as cited by the Applicant).
In regard to claim 1, Hori discloses a writing implement comprising:
a body 1 comprising:
a first end (at nib 10);
a second end (at end cap 4); and
an inner surface defining a cavity between the first end and the second end wherein the cavity comprises a marking material;
a nib 10 coupled to the first end and configured to dispense the marking material on a work surface;
an end cap 4 coupled to the inner surface and configured to allow ambient air to pass through the end cap (via air-through hole 5) out of the cavity;
a piston 3 having a first surface facing the first end and a second surface facing the second end; and
a seal (not numbered, protruding from the sidewall of the piston) coupled to the piston between the first surface and the second surface wherein at least one of the piston and the seal slideably engages the inner surface of the body.
In regard to claim 3, the seal slideably engages the inner surface of the body.
In regard to claim 7 and 8, a volume of the cavity increases as the piston moves toward the second end in response to the actual pressure in the cavity increasing above a desired pressure and decreases as the piston moves toward the first end in response to the pressure in the cavity decreasing below the desired pressure (see column 6, lines 20-32; as disclosed by the applicant in paragraph 0024 and 0025 of the specification, an increase in temperature increases the pressure in the cavity and a decrease in temperature decreases the pressure in the cavity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Berger (U.S. Patent 5,607,670) and Palmer et al. (U.S. Patent 5,344,670, hereinafter Palmer).
In regard to claim 2, although the venting end cap 4 in the Hori reference is not formed from a absorbent porous material, attention is directed to the Berger and Palmer references, which disclose other venting arrangements wherein the vent is in the forms of an absorbent porous material (see Berger, column 14, lines 19-28 and Palmer, column 4, lines 25-29).  These disclosures teach that such absorbent porous materials are often used for venting.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the vent cap 4 in the Hori device can be replaced with an absorbent, porous material wherein such a modification would amount to the substitution of one functionally equivalent venting arrangement for another and the selection of either type of vent would work equally well on the Hori device.
In regard to claim 9, as discussed above, Hori in view of Berger and Palmer render obvious a writing implement having a body, a nib, an absorbent porous end cap and pressure regulating assembly (in the form of a piston) as claimed.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yaita (U.S. Patent 4,840,510, as cited by the Applicant).
In regard to claims 4-6, although the piston 3 in the Hori device does not include a groove with a seal therein and chamfers as claimed, attention is directed to the Yaita reference, which discloses another writing instrument with a piston 5 therein wherein the piston include a groove with a seal therein and chamfers extending from first and second surfaces thereon.  Such pistons are commonly structured in this manner in order to enable the piston to smoothly slide within the housing.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the piston 3 in the Hori device can be structured as the piston in the Yaita device in order to ensure the piston smoothly slides within the housing. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Berger and Palmer as applied to claim 9 above, and further in view of Yaita.
In regard to claims 14 and 15, as discussed above, the piston in the Hori device can obviously be structure similarly to the piston in the Yaita device in order to ensure the piston slides smoothly within the housing.  Further, the piston in the Yaita device includes a cylindrical member.  Although the Yaita reference does not disclose the piston is solid, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the piston can be designed as a solid member, depending on the needs of the user/manufacturer, without effecting the overall operation of the device, especially since the Applicant has not indicated a solid piston is critical to the overall operation of the device and the Yaita reference does not limit this particular feature of the piston.
In regard to claim 16, although the Hori or Yaita references do not disclose the claimed dimensions of the piston and inner surface of the body, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dimensions of the various elements may be optimized as needed since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensions of various elements involves only routine skill in the art, especially since the Hori and Yaita reference do not limit the dimensions of the diameters of the inner surface or piston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/6/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754